Case 8:19-cv-00835-JVS-DFM Document 111 Filed 02/21/20 Page 1 of 5 Page ID #:5673



 1   JOSEPH N. AKROTIRIANAKIS (Bar No. 197971)
     jakro@kslaw.com
 2   KING & SPALDING LLP
     633 West Fifth Street, Suite 1600
 3   Los Angeles, CA 90071
     Telephone: 213-443-4355
 4   Facsimile: 213-443-4310
 5   CHRISTOPHER C. CAMPBELL (pro hac vice)
     chris.campbell@kslaw.com
 6   KING & SPALDING LLP
     1700 Pennsylvania Avenue, NW, Suite 200
 7   Washington, DC 20006-4707
     Telephone: 202-626-5578
 8   FACSIMILE: 202-626-3737
 9   JAMES P. BROGAN (Bar No. 155906)
     jbrogan@kslaw.com
10   KING & SPALDING LLP
11   1515 Wynkoop Street, Suite 800
     Denver, CO 80202
12   Telephone: 720-535-2310
     Facsimile: 720-535-2400
13
     Attorneys for Defendants
14   FLEXICARE INCORPORATED; FLEXICARE MEDICAL LIMITED; AND
     FLEXICARE (GROUP) LIMITED
15
16                        UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18                               SOUTHERN DIVISION
19
      FISHER & PAYKEL HEALTHCARE Case No. 8:19-CV-00835JVS(DFMx)
20                               [The Honorable James V. Selna]
      LIMITED,
21                               JOINT STATUS REPORT REGARDING
                Plaintiff,       PROPOSALS TO NARROW ASSERTED
22                               CLAIMS AND PRIOR ART
           v.                    REFERENCES
23
      FLEXICARE INCORPORATED,
24    FLEXICARE MEDICAL LIMITED,
      and FLEXICARE (GROUP)
25
      LIMITED,
26
                  Defendants.
27
28
       JOINT STATUS REPORT REGARDING PROPOSALS TO NARROW ASSERTED CLAIMS AND PRIOR ART
                                         REFERENCES
Case 8:19-cv-00835-JVS-DFM Document 111 Filed 02/21/20 Page 2 of 5 Page ID #:5674



 1   I.      CLAIM NARROWING BACKGROUND
 2           At the Status Conference on November 8, 2019, the Court ordered the parties to
 3   narrow to 40 asserted claims and 40 prior art references before claim construction. Dkt.
 4   No. 68 (“The Court finds that reduction to 40 claims and 40 prior art references is
 5   reasonable”). Both parties have done so.
 6           At the January 13, 2020 Markman hearing, counsel for Defendant Flexicare
 7   asked the Court to provide guidance on additional narrowing after claim construction.
 8   Jan. 13, 2020, Claim Construction Hr’g Tr. at 49:9-14. In response, the Court asked the
 9   parties to “[p]ut in a joint brief with your proposals for narrowing.” Id. at 49:17-18.
10   The parties provide the following proposals in response to the Court’s request.
11   II.     PLAINTIFF FISHER & PAYKEL HEALTHCARE’S PROPOSAL
12           The parties previously presented their two-stage claim and prior art narrowing
13   proposals in the November 4, 2019 Joint Status Report and at the November 8, 2019
14   Status Conference, Dkt. 63 at 3–8; Dkt. 69 at 3:12–5:5, 6:6–14, in which both parties
15   agreed that the case should be narrowed at one stage prior to claim construction and at
16   a second stage in September 2020 after the close of fact discovery, prior to the
17   submission of expert reports.
18           Consistent with this two-stage approach of narrowing once before claim
19   construction and again at the end of fact discovery, FPH has narrowed its assertions of
20   infringement from 133 originally asserted claims to the current set of 40 claims, and
21   will be prepared to further narrow the case to 25 claims after the parties have engaged
22   in fact discovery. There are no changed circumstances that would warrant a departure
23   from the two-stage approach to claim and prior art narrowing that both parties
24   previously proposed, and fact discovery is necessary to understand the bases for
25   Flexicare’s non-infringement and invalidity positions in view of the governing claim
26   construction.
27           For these reasons, FPH respectfully requests that the Court adopt the parties’
28   previously agreed-upon proposal that any further claim and prior art narrowing should
                                                 1
          JOINT STATUS REPORT REGARDING PROPOSALS TO NARROW ASSERTED CLAIMS AND PRIOR ART
                                            REFERENCES
Case 8:19-cv-00835-JVS-DFM Document 111 Filed 02/21/20 Page 3 of 5 Page ID #:5675



 1   occur in September 2020 after the parties have engaged in fact discovery, and suggests
 2   that the Court continue to use a 1:1 ratio of claims to prior art references, such that FPH
 3   would narrow to no more than 25 claims by September 14, 2020, and Flexicare would
 4   narrow to no more than 25 prior art references by September 21, 2020.
 5   III.   FLEXICARE’S PROPOSAL
 6          Flexicare proposes FPH narrow its asserted claims to 20 within 10 days of the
 7   claim construction order and Flexicare narrow its prior art references to 30 within 10
 8   days of receiving FPH’s narrowed list of asserted claims. Flexicare’s proposal will help
 9   focus discovery, which is becoming extraordinarily active, and continue narrowing this
10   case for trial. FPH has Flexicare’s invalidity and non-infringement contentions, served
11   on October 17, 2019, and Flexicare’s core technical document production, served on
12   August 30, 2019. Beyond the Court’s claim constructions, no additional information is
13   needed for FPH to narrow the number of asserted claims.
14          At the November 8, 2019 Status Conference, the Court indicated that further
15   narrowing in light of the Court’s claim constructions should be discussed at Markman.
16   Dkt. 69 at 6:6–8 (“Let’s discuss at the Markman hearing a further reduction in light of
17   the Court's constructions and leave the specifics of that until that time.”). Flexicare’s
18   proposal for narrowing after Markman and the proposed ratio of claims to prior art
19   references is reasonable and consistent with typical narrowing in patent cases.
20          For example, in ordering a 25:35 ratio of asserted claims to prior art references,
21   this Court noted, “Invalidity arguments based on obviousness for a single claim often
22   require a combination of two, three, or more prior art references.” Universal Elecs. Inc.
23   v. Roku Inc., Case No. 18-CV-1580-JVS-ADx, 2019 WL 1878351, at *3-5 (C.D. Cal.
24   Mar. 14, 2019) (narrowing case to 25 asserted claims and 35 prior art references before
25   claim construction). The same reasoning is applicable in this case where Flexicare
26   relies on obviousness combinations of prior art against each of the 40 asserted claims.
27          Other courts have applied similar ratios of asserted claims to prior art during case
28   narrowing. See, e.g., Oracle Am., Inc. v. Google Inc., Case No. 10-CV-03561-WHA,
                                                  2
       JOINT STATUS REPORT REGARDING PROPOSALS TO NARROW ASSERTED CLAIMS AND PRIOR ART
                                         REFERENCES
Case 8:19-cv-00835-JVS-DFM Document 111 Filed 02/21/20 Page 4 of 5 Page ID #:5676



 1   2011 WL 12209477 (N.D. Cal. May 3, 2011) (ordering 40 asserted claims and 120 prior
 2   art references immediately following claim construction order); Straight Path IP
 3   Group, Inc. v. Apple Inc., Case No. 16-CV-03582-WHA, 2017 WL 1365124, at *2
 4   (N.D. Cal. Apr. 13, 2017) (narrowing case to 10 asserted claims and 20 invalidity
 5   references before claim construction); Unwired Planet LLC v. Google Inc., No. 3:12-
 6   CV-0504-MMD, 2013 WL 5592896, at *5 (D. Nev. Oct. 10, 2013) (rejecting 1:1
 7   asserted claim to prior art ratio and acknowledging “[p]roof of obviousness requires a
 8   combination of prior art references. . . . [O]bviousness may be based on a combination
 9   of two or more prior art references, and it often is.”).
10         For the reasons stated above, Flexicare proposes FPH narrow its number of
11   asserted claims to 20 within 10 days of the claim construction order and Flexicare
12   narrow its prior art refences to 30 within 10 days of receiving FPH’s narrowed claims.
13
14   DATED: February 21, 2020          KING & SPALDING LLP
15
                                       By: /s/ Christopher C. Campbell
16                                           Christopher C. Campbell
                                             Joseph N. Akrotirianakis
17                                           James P. Brogan
                                             Attorneys for Defendants
18                                           FLEXICARE INCORPORATED;
19                                           FLEXICARE MEDICAL LIMITED; AND
                                             FLEXICARE (GROUP) LIMITED
20
21   DATED: February 21, 2020          KNOBBE, MARTENS, OLSON & BEAR, LLP
22
                                       By: /s/ Sheila N. Swaroop
23                                           Stephen C. Jensen
                                             Sheila N. Swaroop
24                                           David G. Jankowski
                                             Marko R. Zoretic
25                                           Benjamin J. Everton
                                             Douglas B. Wentzel
26                                           Attorneys for Plaintiff
                                             FISHER & PAYKEL HEALTHCARE
27                                           LIMITED
28
                                                  3
       JOINT STATUS REPORT REGARDING PROPOSALS TO NARROW ASSERTED CLAIMS AND PRIOR ART
                                         REFERENCES
Case 8:19-cv-00835-JVS-DFM Document 111 Filed 02/21/20 Page 5 of 5 Page ID #:5677



 1                                         ATTESTATION
 2         Pursuant to Local Rule 5-4.3.4(a)(2), the filer attests that all signatories listed,
 3   and on whose behalf the filing is submitted, concur in the filing’s content and have
 4   authorized the filing.
 5
 6   DATED: February 21, 2020        KING & SPALDING LLP
 7
                                     By: /s/ Christopher C. Campbell
 8                                         Christopher C. Campbell
                                           Joseph N. Akrotirianakis
 9                                         James P. Brogan
                                           Attorneys for Defendants
10                                         FLEXICARE INCORPORATED;
11                                         FLEXICARE MEDICAL LIMITED; AND
                                           FLEXICARE (GROUP) LIMITED
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
       JOINT STATUS REPORT REGARDING PROPOSALS TO NARROW ASSERTED CLAIMS AND PRIOR ART
                                         REFERENCES
